Citation Nr: 0335078	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978 and served in the reserves until April 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision by 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A rating decision in July 1994 denied entitlement to 
service connection for a back disorder; the veteran was 
notified of the decision and did not file a timely 
substantive appeal.

2.  Additional evidence submitted since the July 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a back disorder.


CONCLUSION OF LAW

1.  A rating decision in July 1994, denying entitlement to 
service connection for a back injury, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Additional evidence received since July 1994 is not new 
and material, and the veteran's claim for service connection 
for a back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2003).  While the VCAA does not 
serve as a basis to reopen a claim (unless new and material 
evidence is presented), the law does include the enhanced 
duty to notify.  The Board finds that the RO informed the 
veteran of the evidence needed to reopen his claim, as set 
forth in the RO's letter dated July 2001 and the August 2002 
Statement of the Case (SOC).  The RO also obtained VA 
treatment records as well as private treatment records.  The 
veteran was afforded a personal hearing before the RO in June 
2002.  No further notice and assistance to the veteran 
appears to be warranted. Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board concludes that the VCAA notification letter sent to 
the veteran was legally sufficient.  See Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  While the July 2001 
letter advised the veteran that she should send the 
information to VA by September 17, 2001, the letter also 
notified the veteran that information received within one 
year from the date of that letter would be considered in 
adjudicating the claim, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the claimant was notified 
properly of her statutory rights.
  
A rating decision in July 1994 denied entitlement to service 
connection for a back injury.  The July 1994 rating decision 
is final, and the claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The veteran attempted to reopen her 
claim, and the RO denied that request in the January 2002 
rating decision which gives rise to the present appeal. 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented and secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome. See Hodge, 155 F.3d 
at 1363. The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001. 38 C.F.R. § 3.156(a). As the 
veteran filed her claim prior to this date (June 2001), the 
earlier version of the law remains applicable in this case.

At the time of the July 1994 rating action, the evidence 
consisted of the veteran's service medical records, Reserve 
medical records, a statement by the veteran's private 
physician, and a VA examination.  

The service medical records reveal that the veteran underwent 
removal of a 1.5 cm lipoma in October 1975.  From October 
1975 until February 1976, the veteran complained of back 
pain.  A January 1976 clinical report indicated that the 
veteran suffered from chronic back strain and that the pain 
was in no way related to the surgical procedure.  In the 
veteran's March 1978 discharge examination, the clinical 
evaluation of the spine was reported as normal.  In the March 
1978 Report of Medical History, the veteran checked "no" to 
the question, "Have you ever had or have you now ... recurrent 
back pain?"

A Reserve medical record dated August 13, 1983 indicates that 
the veteran developed low back strain on the right side 
manifested by a pain in the neck and right low flank pain 
radiating into her right posterior thigh and upper calf in 
July 1983 after lifting 60-pound coils and moving 1000-pound 
drums with the assistance of a small crane at her civilian 
job.

The January 1994 statement by the veteran's private physician 
indicated that he had been providing treatment to the veteran 
"since her unfortunate industrial injury of July 18, 1983."  
The physician also stated that the veteran "continues to be 
disabled as a result of this injury.  Her injury includes 
both her neck and lower back."

At a VA examination in August 1993, the veteran complained of 
lower back pain radiating to the right leg which was 
aggravated by prolonged standing and cold weather.  The 
examiner noted no limitation of movements of the cervical 
spine, no spasm of the paravertebral muscles of the cervical 
spine or lumbosacral spine, no postural abnormalities, and no 
fixed deformity.  The range of motion of the lumbar spine was 
70 degrees forward flexion, 35 degrees backward extension, 40 
degrees, left and right lateral flexion, 35 degrees ration to 
the left and right.  The examiner noted tenderness at the 
right sacroiliac joint, in the posterior group of the neck 
muscles, and also pain on forward flexion.  X-rays of the 
lumbosacral spine revealed no evidence of arthritis or other 
pathology.  The diagnosis was normal cervical spine and 
mechanical low back syndrome.  

In July 1994 the RO denied the veteran's claim of service 
connection for a back injury on the basis that there was no 
evidence of a chronic back condition due to military service.  
The RO noted that the veteran's back pain resolved after 
removal of the lipoma and there was no further evidence of 
any abnormality or complaints relative to the back.

The newly submitted evidence consists of private medical 
records, Workman's Compensation Claim records, as well as 
statements from the veteran.  The additional post service 
medical records show that the veteran suffers from chronic 
lumbosacral strain with radiculopathy.  In an August 2001 
report, the physician stated that the veteran "has an L4/L5 
radiculopathy on the right as evidenced by appropriate 
dermatomal involvement of the reflexes and the sensory 
examination.  It had nothing to do with the lipoma removal, 
as the patient's lipoma scar is at approximately T10 and too 
far to the left of the midline to have been involved." 

An October 14, 1991 radiology report indicated that there was 
"lumbarization of the first sacral segment.  The vertebral 
bodies, disc spaces and posterior elements appear otherwise 
intact."  

In her testimony at a RO hearing in June 2002, the veteran 
continued to assert that her back was initially injured in 
service by performing strenuous physical activities while 
carrying a 70-pound pack.  She stated that due to complaints 
of back pain, a lipoma was discovered.  The veteran underwent 
a surgical procedure for removal of the lipoma, but she 
continued to experience back pain.  She sought treatment for 
the back pain while she was in the Reserves and suffered an 
industrial accident at her civilian job in July 1983 which 
aggravated her back disability.   

The additional evidence submitted since the July 1994 rating 
decision is new but it is not material, in that it does not 
bear directly and substantially upon the specific matter 
under consideration, i.e., it does not show that the veteran 
suffered from a chronic back disability during service, and 
it does not present medical evidence of a nexus, or 
relationship, between a chronic back disability and service.  
The veteran's statements simply reiterate her belief that her 
back disability is related to service.  However, as a lay 
person, she is not competent to suggest medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board concludes that the evidence submitted subsequent to 
the July 1994 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), in that the new 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims.  
See 38 U.S.C.A. § 5108.  Thus, the veteran's claim to reopen 
must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of service connection 
for a back disorder is denied.



	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



